Citation Nr: 9910067	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, 
tinnitus, hearing loss, a heart disability, a back 
disability, bursitis/arthritis, a burn scar, residuals of an 
infection of unknown origin, a bilateral foot disability, a 
stomach disability, a skin disability, and a psychiatric 
disability, including post-traumatic stress disorder.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ulna, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

In a June 1996 rating action the Department of Veterans 
Affairs (VA) Regional Office, Lincoln, Nebraska, denied 
entitlement to service connection for headaches, tinnitus, 
hearing loss, a heart disability, a back disability, 
bursitis/arthritis, a burn scar, residuals of an infection of 
unknown origin, a bilateral foot disability, a stomach 
disability, a skin disability and a psychiatric disability, 
including post-traumatic stress disorder.  A noncompensable 
evaluation for residuals of a fracture of the right ulna was 
confirmed and continued.  The veteran appealed from the 
denials of service connection and from the evaluation 
assigned for the service-connected condition.  In an 
April 1997 rating action, the evaluation for the right ulnar 
fracture residuals was increased to 10 percent.  The denials 
of service connection for the conditions at issue was 
confirmed and continued.  The case is now before the Board 
for appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for bursitis/arthritis and a psychiatric 
disability, including post-traumatic stress disorder and 
entitlement to an increased evaluation for residuals of a 
fracture of the right ulna is being deferred pending further 
action by the regional office.  


FINDINGS OF FACT

1.  During service the veteran was seen on various occasions 
for complaints of gastrointestinal problems, including an 
upset stomach; a rash on both hands; a burn below the 
umbilicus and lacerations of both feet.  

2.  The veteran's service medical records reflect no 
complaints or findings regarding headaches, hearing loss, 
tinnitus, a heart condition, a back disability, or an 
infection.  

3.  When the veteran was examined by the VA in November 1969 
none of the aforementioned conditions were either referred to 
by the veteran or reported by the examiner.  

4.  A heart disability, tinnitus, and a skin condition were 
initially medically reported many years following the 
veteran's release from active duty and have not been shown to 
be of service origin, or medically related to service.  
Headaches, hearing loss, a back disability, a burn scar, 
residuals of an infection, a foot disability, and stomach 
disability have not been medically demonstrated after 
service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for headaches, tinnitus, hearing loss, a 
heart disability, a back disability, a burn scar, residuals 
of an infection of unknown origin, a bilateral foot 
disability, a stomach disability and a skin disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims for service connection for headaches, 
tinnitus, hearing loss, a heart disability, a back 
disability, a burn scar, residuals of an infection of unknown 
origin, a bilateral foot disability, a stomach disability and 
a skin disability is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that those claims are not 
well grounded.  

I.  Background.  

The veteran's service medical records reflect that, in a 
medical history form completed by him in June 1967, he 
indicated that he had had gout, a head injury and high blood 
pressure in the past.  He also reported having had ulcers and 
indigestion.  The examiner indicated that his blood pressure 
was currently normal and that he had not had headaches since 
a head injury in 1965.  On clinical evaluation, no pertinent 
abnormal conditions were noted.  

The veteran's service medical records further reflect that in 
November 1997 a blood pressure reading of 150/95 was 
recorded.  He was seen in December 1967 with a complaint of 
an upset stomach.  Blood pressure readings of 158/88 and 
148/78 were recorded.  In August of 1968 he complained of a 
rash involving both hands due to chemical contact.  Contact 
dermatitis was diagnosed.  When he was seen in October 1968 
he complained of lower abdominal pain.  The lymph nodes were 
swollen and the pain radiated to a burned area.  It was 
indicated that he had a burn below the umbilicus and 
lymphangitis.  He was seen in January 1969 with lacerations 
and puncture wounds of both feet from stepping on concertina 
perimeter wire.  

In August 1969 the veteran complained of an acid stomach.  In 
September 1969 he complained of pain involving the right ear 
and external otitis was diagnosed.  In October 1969 he was 
examined for release from active duty and no pertinent 
defects were noted.  The veteran's service medical records do 
not reflect any complaints or findings regarding headaches, 
tinnitus, hearing loss, a heart disability, a back 
disability, or an infection, other than those noted above.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1969.  He referred only to a broken 
right arm sustained in service.  When the veteran was 
examined by the VA in November 1969 he complained of a 
fracture of the right forearm in service and indicated that 
both shoulders bothered him.  On examination there was no 
significant abnormality involving the skin, head, 
cardiovascular system, or gastrointestinal system.  A hearing 
loss was not noted.  

On a special VA orthopedic examination conducted in 
November 1969 the veteran's complaints related to his right 
forearm or elbow and shoulders.  Findings were limited to the 
right and left upper extremities.  There was no reference to 
a back disability or a foot disability.  By rating action 
dated in December 1969 service connection was established for 
residuals of a fracture of the right ulna, rated 
noncompensable.  

In May 1996 the veteran submitted a claim for service 
connection for the conditions currently at issue.  The 
veteran was afforded a VA examination for Agent Orange 
purposes in August 1996.  He reported that he had had 
diarrhea, abdominal pain and cramps.  He also reported 
blisters and a rash on his hands that had begun in 
October 1968.  It was indicated that they came and went.  
They were reportedly last present in April 1996.  On 
examination the ear canals were open and the tympanic 
membranes intact.  The heart had a regular sinus rhythm 
without a murmur or a thrill.  The liver was palpable in the 
right costovertebral margin.  The spleen and kidney were not 
palpable.  The bowel sounds were normo-active and present in 
all four quadrants.  There was a good range of motion of his 
back.  It was indicated that the extremities were normal 
except for his right arm.  On examination of the skin there 
was some loss of pigmentation of the hands.  There were also 
blisters in the groin area from a recurring skin reaction.  
It was indicated that there was no skin reaction on the date 
of the examination.  The diagnoses included a history of 
heart disease, recurrent blisters and rash involving the 
hands, groin and backs of the legs with none present at the 
current time and status post fracture of the right forearm.  

The veteran was afforded a VA orthopedic examination in 
February 1997.  The veteran reported problems with his right 
elbow and the findings on the examination were limited to the 
right upper extremity.  

In May 1997 the veteran provided a statement in support of 
his claim.  Among other things, he indicated that he had had 
frequent bouts of diarrhea during and after service.  He 
indicated that he had been treated by various private 
physicians and at various private hospitals after service.  

The regional office thereafter received a number of private 
medical records reflecting that the veteran was observed and 
treated for various conditions from 1978 to 1997.  He was 
treated primarily for cardiovascular problems.  When he was 
seen in February 1982 he complained of his ears ringing.  

The veteran was again afforded a VA orthopedic examination in 
September 1997.  The veteran's complaints and the findings 
were again limited to the right upper extremity.  

II.  Analysis

The veteran's representative has maintained, among other 
things, that exposure to artillery in Vietnam caused hearing 
loss and tinnitus and that lifting and moving heavy artillery 
shells caused problems including back problems.  However, a 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim to be well grounded there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury inservice (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Accordingly, to establish a well-grounded claim 
for service connection, there must be competent evidence of 
incurrence or aggravation of a disease or injury in service, 
of a current disability, and of a nexus between the inservice 
injury or disease and the current disability.  

In this case, the veteran's service medical records reflect 
that he was seen with complaints of gastrointestinal 
problems, including an upset stomach, a rash on both hands, a 
burn below the umbilicus and lacerations of both feet.  
However, in October 1969 it was indicated that he had been 
examined for separation from service and there had been no 
defects.  His service medical records reflect no complaints 
or findings regarding headaches, hearing loss, tinnitus, a 
heart disability, a back disability or any chronic infection.  
Further, when the veteran submitted his initial claim for VA 
disability benefits in October 1969 he made no reference to 
any of the conditions for which service connection is 
currently claimed and when he was examined by the VA in 
November 1969 none of those conditions were reported by the 
veteran or found by the examiner.  

The record discloses that the veteran was treated at private 
medical facilities since 1978, primarily for cardiovascular 
problems but that treatment began many years following his 
separation from military service.  A ringing in his ears was 
noted on a private medical record in 1982.  The recent VA 
examinations have not disclosed the presence of a headache 
disability, tinnitus, hearing loss, a back disability, a burn 
scar, residuals of an infection, a bilateral foot disability 
or a stomach disability.  Skin conditions after service were 
initially reported on the August 1996 VA Agent Orange 
examination, many years following the veteran's release from 
active duty, and no medical authority has related them to the 
apparently acute finding noted in service.  The veteran has 
not submitted any medical evidence showing a continuity of 
complaints or findings regarding a burn scar, a foot 
disability, a stomach disability or a skin disability over 
the years after his separation from service.  Thus, it 
appears that his complaints in service regarding those 
matters represented acute and transitory disorders that 
resolved, leaving no residual disability and bearing no 
relationship to any current disability.  38 C.F.R. 
§ 3.303(b).  The veteran has not submitted any medical 
evidence showing that he currently has headaches, tinnitus, 
hearing loss, a back disability, residuals of an infection or 
a bilateral foot disability.  Thus, there would be no 
evidentiary basis to warrant service connection for those 
claimed conditions.  The veteran's cardiovascular problems 
were initially shown many years after his separation from 
service and service connection would not be warranted for 
that condition either on the basis of direct service 
incurrence or under the presumptive provisions of the law.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Since the veteran has submitted no medical evidence that 
would support his contentions, the Board concludes that he 
has not met the initial burden of presenting evidence of 
well-grounded claims imposed by 38 U.S.C.A. § 5107.  It 
follows that favorable action in connection with his appeal 
for service connection for headaches, tinnitus, hearing loss, 
a heart disability, a back disability, a burn scar, residuals 
of an infection of unknown origin, a bilateral foot 
disability, a stomach disability and a skin disability is not 
in order.  The Board also views its discussion in this case 
as sufficient to inform the veteran of the evidence necessary 
to complete his application for claims for service connection 
for those conditions.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  


ORDER

Entitlement to service connection for headaches, tinnitus, 
hearing loss, a heart disability, a back disability, a burn 
scar, residuals of an infection of unknown origin, a 
bilateral foot disability, a stomach disability and a skin 
disability is not established.  The appeal is denied to this 
extent.  


REMAND

With regard to the veteran's claims for service connection 
for bursitis/arthritis and a psychiatric disability, 
including post-traumatic stress disorder, and his claim for 
an increased rating for residuals of a fracture of the right 
ulna, his service medical records reflect that in March 1969 
he sustained a fracture of the midshaft of the right ulna.  
In June it was indicated that the fracture had healed and 
that range of motion was excellent.  In September 1969 there 
was a fusion of the right elbow.  The assessment was bursitis 
of the right olecranon.  

The veteran's service records reflect that he served with the 
U.S. Navy and that he was assigned to a mobile construction 
battalion.  His awards include the Vietnam Service Medal and 
Vietnam Campaign Medal.  

In a July 1996 statement Dr. Melvin Canell, a consulting 
psychologist, indicated that the veteran was currently 
experiencing severe subjective distress and problems with 
flashbacks and nightmares with accompanying sleep 
difficulties.  He indicated that the veteran had been 
diagnosed as having post-traumatic stress disorder, 
depressive disorder and anxiety disorder.  

When the veteran was afforded the VA orthopedic examination 
in February 1997 he indicated that he had served in Vietnam 
from July 1968 to March 1969.  He related that since his 
discharge he had had significant right elbow pain, 
progressive in nature.  On examination it was indicated that 
range of motion of the right upper extremity was normal.  His 
grip strength was diminished on the right as compared with 
the left.  It was indicated that neurosensorially there was 
no abnormality noted in the right upper extremity.  The 
diagnoses were status post ulnar fracture and chronic right 
elbow articular pain of unknown etiology.  

In the May 1997 statement in support of his claim, the 
veteran indicated that he still had images of the night they 
were struck with incoming mortar rounds while rebuilding a 
runway at An Hoi.  

When the veteran was afforded the VA orthopedic examination 
in September 1997 it was indicated that there was marked 
tenderness over the olecranon process and decreased flexion 
of the elbow.  Grip strength was markedly decreased on the 
right compared to the left.  It was indicated that there was 
no loss of sensory or motor function.  Diagnoses were made of 
post fracture of the right ulna with chronic right elbow pain 
and probable bursitis of the right elbow.  However, the 
examiner did not describe the extent of any functional loss 
due to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement of the elbow.  

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:  

1.  The service department should be 
contacted and asked to verify the dates 
of the veteran's Vietnam service; his 
duty assignments and units served with in 
Vietnam; and occupational specialties.  
That information should then be 
associated with the claims file.  

2.  The regional office should then send 
the veteran's duty assignments and a copy 
of his May 1997 statement regarding his 
claimed exposure to stressors while 
stationed in Vietnam to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cisna Road, 
Suite 101, Springfield, Virginia  
22050-3197, for verification of any 
claimed stressor, if possible.  

3.  The veteran should then be afforded 
special orthopedic and psychiatric 
examinations in order to determine the 
nature and extent of any 
bursitis/arthritis or psychiatric 
disability that may now be present and 
the nature and severity of his service-
connected fracture residuals of the right 
ulna.  All indicated special studies 
should be conducted.  The orthopedic 
examiner should identify the limitation 
of activity imposed by the veteran's 
right ulna fracture residuals, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
orthopedic examiner regarding whether 
pain associated with the right ulna 
fracture residuals significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file should be made available 
to the examiners for review prior to 
conducting the examinations.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding any of the 
remaining matters on appeal remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matters on 
appeal pending completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




Error! Not a valid link.

